Braley, J.
The exceptions state there was evidence tending to show that the plaintiff, while walking on a public way in front of the defendant’s store on February 28, 1920, slipped and fell on frozen snow, the fall causing serious personal injuries for which she seeks damages. The answer was a general denial, and the jury could find that because of the defendant’s negligence snow had been so pushed back, piled and left on the sidewalk as to render it unsafe for the use of pedestrians. But the plaintiff could not recover without introducing evidence from which it could be found that within ten days after the date of injury she gave notice in writing to the defendant corporation of the time, place and cause of the injury. G. L. c. 84, §§ 18, 21. It is a condition precedent to the right to maintain the action. Baird v. Baptist Society, 208 Mass. 29. The conversation descriptive of the accident between the plaintiff and the defendant’s treasurer and general manager, and the memorandum then made by the defendant’s bookkeeper, as well as subsequent statements in writing showing an account of it prepared by a person sent by the manager, although signed by the plaintiff, are-insufficient to show compliance with the statute. Erickson v. Buckley, 230 Mass. 467. Haverty v. Ernst, 232 Mass. 543. The verdict for the defendant was ordered rightly.

Exceptions overruled.